
	
		II
		111th CONGRESS
		2d Session
		S. 3106
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2010
			Mrs. Hagan (for herself,
			 Mr. Burr, Mr.
			 Isakson, Mr. Merkley, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize States to exempt certain nonprofit housing
		  organizations from the licensing requirements of the S.A.F.E. Mortgage
		  Licensing Act of 2008.
	
	
		1.Short titleThis Act may be cited as the
			 Nonprofit Mortgage Licensing
			 Clarification Act of 2010.
		2.Exemption of
			 nonprofit housing organizationsSection 1504 of the S.A.F.E. Mortgage
			 Licensing Act of 2008 (12 U.S.C. 5103) is amended—
			(1)in subsection (a),
			 by inserting before the first comma the following: and to subsection
			 (c); and
			(2)by adding at the
			 end the following new subsection:
				
					(c)Authority for
				States To exempt nonprofit housing organizationsA State may, by State law, exempt from the
				requirement under subsection (a)(1) (relating to registration or licensing)
				organizations that are exempt from taxation pursuant to section 501(c)(3) of
				the Internal Revenue Code of 1986, and any employees and agents of such
				organizations acting as loan originators for such organizations, but only to
				the extent that such an organization—
						(1)engages in the
				business of a loan originator for the purpose of promoting or facilitating
				homeownership for poor or low-income, disabled, or other disadvantaged persons
				or families, and in originating such loans offers loans—
							(A)at interest rates that are lower than the
				bank prime loan rate, as determined under the Federal Reserve Statistical
				Release of selected interest rates (commonly referred to as the H.15) by the
				Board of Governors of the Federal Reserve System, for the last day of the most
				recent weekly release of such rates; or
							(B)that are, after
				adjusting for inflation, no-interest loans or loans with interest rates
				significantly below the interest rates for loans for purchase of single-family
				housing generally available in the market; and
							(2)does not otherwise engage in the business
				of a loan originator or mortgage
				broker.
						.
			
